Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mabu (JP2016136199A) in view of Feng et al. (2018/0252978).
 	Regarding claim 1, Mabu discloses a head-up display device adapted to be installed in a vehicle, comprising: 
an image providing device (1) configured to provide at least one of a first image adapted to be presented to the inside of the vehicle (Fig. 2) and a second image adapted to be presented to the outside of the vehicle (Fig. 4); and
an optical member (12) configured to be placed in at least one of a first state (Fig. 1) in which first light corresponding to the first image is directed to the inside of the vehicle and a second state (Fig. 4) in which second light corresponding to the second image is directed to the outside of the vehicle.
Mabu does not disclose that the optical member changes the state by changing an optical property thereof in accordance with a voltage applied thereto, and a control device configured to adjust the voltage to place the optical member in the first state 
Feng, from the similar field of endeavor, discloses a field-induced visibility-controlling layer 200, which can be switched in between a transparent state and a mirror state by adjusting voltage applied (par. 44-49).  The field-induced visibility-controlling layer 200 is intended to replace mechanical movable mirrors, such as the mirror 12 in Mabu.  That is, since the mechanical mirror 12 in Mabu has the same function as the field-induced visibility-controlling layer 200 in Feng, they are interchangeable.  The latter has a smaller physical dimension and faster state switching time than the former.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the mechanical mirror 12 of Mabu with the field-induced visibility-controlling layer 200 of Feng so that the overall size and state switching time of the system could be reduced.  
Regarding claim 2, Mabu does not disclose that the control device is configured to control the image providing device such that luminous intensity of the second light is made higher than luminous intensity of the first light.  However, Mabu discloses a display control 8 for controlling a display 9.  It is understood that when the display 9 is displaying information toward the outside of the vehicle during broad daylight, such as during the crime prevention mode, brightness of the display 9 has to be much brighter than normal mode or inside display mode in order to prevent washed out by bright daylight.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the brightness of the display 9 during the crime prevention mode.  

Regarding claim 4, Mabu discloses that the head-up display device is configured to be disposed in a lamp chamber (1) that accommodates a lighting device (9) configured to emit illumination light to the outside of the vehicle (Fig. 4).
Regarding claim 5, Mabu discloses that the head-up display device is configured such that the second light travels to the outside of the vehicle through a window (11) of the vehicle (Fig. 4).
Response to IDS
Upon further consideration of the IDS received on 11/12/21, a new ground(s) of rejection is made in view of newly discovered prior art reference, Feng et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422